               Case 2:20-cv-00366-MJP Document 14 Filed 05/27/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          SEAN LI TAYLOR,                                   CASE NO. C20-366 MJP

11                                  Plaintiff,                ORDER GRANTING MOTION TO
                                                              REMAND
12                  v.

13          NATIONAL CREDIT SYSTEMS INC,
            et al.,
14
                                    Defendants.
15

16
            The above-entitled Court, having received and reviewed:
17
            1. Plaintiff’s Request for Dismissal and Remand Back to Small Claims (Dkt. No. 6),
18
            2. Defendant National Credit Systems, Inc.’s Response in Opposition to Plaintiff’s
19
                Motion to Remand (Dkt. No. 10),
20
     all attached declarations and exhibits, and relevant portions of the record, rules as follows:
21
            IT IS ORDERED that the motion is GRANTED; this matter is hereby REMANDED to
22
     King County District Court.
23

24


     ORDER GRANTING MOTION TO REMAND - 1
                Case 2:20-cv-00366-MJP Document 14 Filed 05/27/20 Page 2 of 2



 1            In its Notice of Removal, Defendant National Credit Systems, Inc. (“NCS”) cited 28

 2   U.S.C. § 1331 as a basis for removal jurisdiction, asserting that it had interpreted Plaintiff’s

 3   allegation in his state court complaint that NCS had engaged in “fraudulent credit reporting” as

 4   an allegation of a violation of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

 5   (“FDCPA”), thus entitling it to remove on grounds of “federal question” jurisdiction. Dkt. No. 1

 6   at 2.

 7            Defendant cites no support, in the record or in case law, which would uphold this

 8   interpretation. The State of Washington has its own Fair Credit Reporting Act. See RCW

 9   19.182.005 et seq. Plaintiff filed his matter in small claims court in King County. If there is any

10   assumption to be made, it would be that his state court filing indicated an intention to prosecute

11   his matter under state law.

12            In the absence of a meritorious basis upon which to remove this matter to federal court,

13   this Court GRANTS Plaintiff’s motion and REMANDS this case back to King County District

14   Court.

15

16            The clerk is ordered to provide copies of this order to Plaintiff and to all counsel.

17            Dated May 27, 2020.

18

19
                                             A
                                             Marsha J. Pechman
                                             United States Senior District Judge
20

21

22

23

24


     ORDER GRANTING MOTION TO REMAND - 2
